Citation Nr: 0833080	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-39 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a blood disease, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a cervical spine 
disorder, including as a result of Agent Orange exposure.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for joint 
deterioration, including as due to Agent Orange exposure.

6.  Entitlement to service connection for depression, 
including as due to Agent Orange exposure.

7.  Entitlement to service connection for a neurological 
disorder including syncope, dizziness, poor memory, and 
mental block, including as a result of Agent Orange exposure.

8.  Entitlement to service connection for bilateral defective 
hearing.

9.  Entitlement to service connection for pneumonia, 
including as due to Agent Orange exposure.

10.  Entitlement to service connection for lupus or positive 
lupus anticoagulant, claimed as due to Agent Orange exposure.

11.  Entitlement to service connection to coronary artery 
disease, status post mitral valve replacement, including as 
due to Agent Orange exposure.

12.  Entitlement to service connection for hepatitis C, 
including as due to Agent Orange exposure.

13.  Entitlement to service connection for peripheral 
vascular disease of both lower extremities, including as due 
to Agent Orange exposure.

14.  Entitlement to service connection for a skin disorder, 
characterized as basal cell carcinomas of the forehead and 
actinic keratoses of the hands and face.  

15.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.

16.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.

17.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left knee disorder.

18.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active U.S. Marine Corps service from 
February 1969 to February 1971, during which time he served 
13 months in Vietnam.  He was born in 1949.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO in 
March 2008; a transcript (Tr.) is of record. 

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD), including as raised during 
the hearing and on which evidence has been submitted, has not 
been fully adjudicated and/or perfected on appeal, and is now 
referred to the VARO for appropriate review.


Issues ## 3, 4, 5, 6, 7, 8, 11, 12, 13, 16, 17, and 18 are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the issues of entitlement 
to service connection for sleep apnea, a blood disease due to 
Agent Orange exposure, pneumonia including due to Agent 
Orange exposure, lupus and positive lupus anticoagulant 
including due to Agent Orange exposure, and peripheral 
neuropathy including due to Agent Orange exposure.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's basal cell 
carcinomas and actinic keratoses of the face and hands, first 
manifested many years after military service, are due to in-
service symptomatology or pathology, or exposure to herbicide 
agents.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
entitlement to service connection for sleep apnea, a blood 
disease due to Agent Orange exposure, pneumonia including due 
to Agent Orange exposure, lupus and positive lupus 
anticoagulant including due to Agent Orange exposure, and 
peripheral neuropathy including due to Agent Orange exposure, 
the Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).

2.  A skin disorder characterized as basal cell carcinomas of 
the face and actinic keratoses of the hands and face was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein, to include as a result of in-
service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 
1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.309(e) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

As to the issues being disposed of in this decision (one 
denied and the others dismissed at the veteran's request), 
the Board finds that adequate notice and assistance has been 
provided to the veteran during the course of his claim and 
appeal.  Moreover, neither the veteran nor his representative 
has identified any additional pertinent evidence which has 
not been obtained for the record.

II.  Sleep apnea, a blood disease, pneumonia, lupus/positive 
lupus anticoagulant, and peripheral neuropathy, including due 
to Agent Orange exposure

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of entitlement to service connection for sleep 
apnea, a blood disease, pneumonia, lupus and peripheral 
neuropathy, including due to Agent Orange exposure, were 
fully developed by the RO and certified to the Board on 
appeal. 

In March 2008, as confirmed at the hearing, the veteran 
withdrew his appeal for entitlement to service connection for 
sleep apnea, a blood disease, pneumonia, lupus and peripheral 
neuropathy, including due to Agent Orange exposure.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those issues.  Thus, the 
Board does not have jurisdiction to review them, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

III.  General Criteria for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
disabilities, including malignant tumors, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

IV.  Skin disorder/cancers/actinic keratoses

The veteran has said that he had skin problems with his hands 
in service, but he has not alleged the presence of skin 
cancers or actinic keratoses.  Available service records are 
very limited, but there is one marginally legible entry with 
reference to whether he would be permitted to handle food, 
which refers to some sort of "cuts" on both of his hands.  
Otherwise the record is unclear as to what that notation 
might have reflected.  

The veteran has been seen for a variety of skin problems 
since service.  It is also of interest to note that at the 
time of his initial claim in 1971, the veteran reported 
having had in-service problems with his hands.  On 1972 VA 
examination, he said he had experienced hand swelling, but no 
skin lesions were complained of or identified on clinical 
evaluation by the examiner.  

At his 1972 examination, the veteran indicated that he was 
employed as a laborer with the Pennsylvania Department of 
Transportation (PennDOT).  He next filed a claim for 
compensation and pension in November 2001, and therein 
indicated he had worked for PennDOT as an equipment operator 
from August 1971 to May 2001.

Pursuant to the discussion at the hearing, the veteran 
endeavored to obtain opinions with regard to some of his 
disabilities.

A recent private medical assessment report is of record.  A 
statement from K.M.B., D.O., F.A.A.D., is of record, dated in 
April 2008.  She first saw the veteran in April 2008 for 
basal cell carcinoma and actinic keratoses.  He had a history 
of excision of basal cell carcinomas on the forehead several 
years before  She said he now has well healed scars on those 
sites, without evidence of recurrence.  However, he did have 
actinic keratoses on the dorsal hands and left temple, which 
she treated with liquid nitrogen.  The physician opined that:

It is known that sun in our late teens 
definitely is associated with skin 
cancers later in life.  He was in Vietnam 
for thirteen months between the ages of 
19 and 20.  There could be a relationship 
between his sun exposure and these skin 
cancers and precancerous lesions.

The Court has also contributed to the discussion of the type 
of skin lesions involved in the veteran's case, and generally 
in circumstances similar to those which have been enumerated 
herein.  Specifically, the Court has noted that "actinic 
refers to rays of light beyond the violet end of the spectrum 
that produce chemical effect, e.g., radiation".  Hardin v. 
West, 11 Vet. App. 74 (1998).

More specifically, the Court has noted that "actinic 
keratosis is a sharply outlined, red or skin colored, flat or 
elevated rough or warty growth which may give rise to 
squamous cell carcinoma . . . and is caused by excessive 
exposure to the sun".  Douglas v. Derwinski, 2 Vet. App 103 
105 (1992).  In the same case, the Court noted that "basal 
cell carcinoma is an epithelial tumor that seldom 
metastasizes but has potentialities for local invasion and 
destruction". 

The veteran has contended that he should be service connected 
for his skin cancers and actinic keratoses, both as directly 
related to his active military service and as secondary to 
herbicide exposure in service, particularly in Vietnam.

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Based upon the veteran's documented service in Vietnam during 
the Vietnam era, he is presumed to have been exposed to Agent 
Orange or other herbicide agents.  However, the Board notes 
that the veteran's claimed skin cancers and actinic keratoses 
are not among the above-listed presumed disabilities based 
upon herbicide exposure.  Nor does the evidence show such 
skin disorders during service or during the first post-
service year.  Therefore, service connection is not warranted 
on a presumptive basis for those conditions.

The Board has also considered whether the claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, 
the service medical records do not reflect treatment for skin 
cancer or actinic keratosis, and the first time manifestation 
or treatment of such disorders is shown post-service was 
decades after his separation from service.  This gap of years 
in the record militates against a finding that the veteran 
suffered a skin disorder in service which resulted in a 
chronic disorder, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Furthermore, there is no medical evidence of record which 
relates the veteran's claimed skin disorders to his military 
service in general, or his herbicide exposure specifically.  
With all due respect to the statement of Dr. B, quoted above, 
it does little more than indicate the possibility of a 
relationship to service.  The use of terms such as 
"possible", "may", or "could be", such as in this case, 
makes a doctor's opinion speculative in nature.  See Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or 
may not" language by physician is too speculative).  Nor did 
Dr. B address the veteran's post-service career with PennDOT, 
and the extent to which sun exposure over nearly 30 years 
contributed to his skin problems.

The preponderance of the evidence is therefore against the 
veteran's claim of entitlement to service connection for skin 
cancer and/or actinic keratoses, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied. 


ORDER

The appeal as to the issues of entitlement to service 
connection for sleep apnea, a blood disease, pneumonia, lupus 
or positive lupus anticoagulant, and peripheral neuropathy, 
including as due to Agent Orange exposure, is dismissed.

Service connection for a skin disorder, characterized as 
basal cell carcinomas of the forehead and actinic keratoses 
of the hands and face, is denied.  


REMAND

Available service treatment records are fairly scarce.  When 
the records were first sought, it was noted that all which 
were then available had been sent, but that the service 
department would "flag" the request, in case others should 
surface.  It is unclear whether additional records may now be 
found, but it might be helpful to the veteran for another 
search to be made to ascertain whether they might be 
obtained.

Of interest with regard to the remaining pending appellate 
claims (and as noted in part in earlier adjudications), the 
records show that the veteran had documented pre-service left 
knee surgery following a high school wrestling injury, with 
removal of the lateral cartilage of the left knee.  There is 
nothing to reflect pre-service back or other knee problems.

In service, he had indications of recurrent low back pain and 
strain when riding in a car, without radiation down the lower 
extremities.  Recurrent low back strain was diagnosed.  X-
rays of both knees were said to be normal; back X-rays showed 
five typical lumbar vertebrae with slight levoscoliosis at 
the mid-lumbar spine.  According to the X-ray report, he was 
then complaining of pain in both knees and his lumbar spine.

On the initial VA examination in April 1972, X-rays of his 
lumbar spine showed mild scoliosis to the left.  The rating 
action in May 1972 denied entitlement to service connection 
for a left knee disability, on the basis that pre-service 
problems had not been aggravated in service, and that neither 
a current right knee or back disability was shown.  

The veteran has had some documented ongoing orthopedic 
problems since service.  Now of record is an opinion from a 
private physician, dated in April 2008, to the effect that 
the veteran's orthopedic problems involving both his knees, 
his cervical and lumbar areas, and his hands are the result 
of service, including aggravation.

With regard to the other claimed disabilities, the service 
records confirm that, in 1970, the veteran was said to have a 
2-year history of fainting spells.  One such recent incident 
was described, and it was noted that he then also had an 
upper respiratory infection.  There is no further information 
or opinion of record as to whether these incidents had other 
components.

As to hearing loss, under 38 C.F.R. § 3.385, impaired hearing 
will be considered a disability for purposes of laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

For evaluating hearing losses and measuring specific decibel 
findings, ASA standards were used until conversions were 
mandated to international standards (ISO) which were used 
(and may be presumed on reports of audiology tests) by VA 
after June 30, 1966, and from all the military service 
departments after October 31, 1967, so all of the veteran's 
audiometric studies are assumed to be on the same, ISO 
standards.  

The veteran had more than 11 months of service in Vietnam in 
the Marine Corps, during which time he was primarily a motor 
vehicle operator.  He has testified that, in addition to his 
job in motor transport during which he was exposed to noise, 
he went on excursions outside Da Nang and served in 
intelligence functions at battalion headquarters as well as 
providing transportation to landing zones, all of which were 
noisy.  He said that he first noticed the hearing problems 
while in Vietnam after a mortar attack, and then it got worse 
within six months after service and continued to deteriorate 
since then..  Tr. at 10, 28-29 

On the veteran's pre-induction examination in October 1968, 
on the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5
--
5
LEFT
0
-10
-5
--
0

On the audiological evaluation at his separation examination 
in January 1971, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
30
30
LEFT
30
15
15
25
25

The veteran has indicated and testified to the fact that he 
was seen for hearing loss, including by VA, within six months 
after sparation from service and was told that there was not 
much that could be done.  He has indicated that these records 
are no longer available, but that he is now significantly 
hearing impaired, particularly in the one ear.  The Board 
believes that a nexus examination is needed to secure 
competent medical evidence as to the relative likelihood that 
the veteran's currently claimed hearing loss is related to 
his active military service.

Since service, the veteran has had a number of disabilities, 
and recently some of these have been fairly significant in 
nature.  Additional private care-givers have sought in some 
instances to associate the current problems, including mental 
health issues and hepatitis C, with service, and cardiac and 
other disabilities with possible Agent Orange exposure, but 
the clinical bases for these opinions remain unclear.

Following the 1972 rating actions with regard to some of the 
veteran's orthopedic disabilities, it must be noted that both 
the regulations and Court mandates have more clearly defined 
the adjudicative approach to some of the pertinent in-service 
aggravation questions.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran.  In this instance, it is not shown that 
the history given to private care-givers by the veteran was 
inaccurate, but nonetheless some of the recent medical 
opinions do not appear to substantiate their bases in 
clinical facts which can be otherwise documented.

Given the conflicts in the information now of record, and in 
order to afford the veteran the benefit of all available 
data, the Board finds that further development might be 
helpful on these remaining issues.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

    (a)  If the veteran has additional 
evidence to submit with regard to the 
remaining claimed disabilities, 
particularly with regard to medical care 
in the years immediately after service, he 
should submit it; VA should assist as 
feasible.

    (b)  The service department should be 
asked to search for all additional service 
treatment and personnel records including 
his 201 personnel file, and these should 
be added to the claims folders.

2.  The veteran should be scheduled for VA 
examinations by physicians to include those 
with expertise in orthopedics, neurological, 
psychiatry, cardiology, hearing loss, and 
gastroenterology, to determine the exact 
nature, extent, diagnoses, and etiology of his 
claimed disabilities with regard to these 
systems and as claimed in issues ## 3, 4, 5, 
6, 7, 8, 11, 12, 13, 16, 17, and 18 on the 
first pages of this decision, and to determine 
whether any or all of such conditions is in 
any manner causally or etiologically related 
to his military service.  

The claims folder, to include a copy of this 
Remand, must be made available to the 
examiner(s) for review in conjunction with the 
examinations, and any examiner must indicate 
in the examination report that the claims 
folder was so reviewed.  

    (a)  Each examination report should include 
a definitive current diagnosis as to each of 
those claimed disorders, with reference to the 
previous medical records on file documenting 
the veteran's disabilities before, during, and 
after service.  

    (b)  The examiners should render an opinion 
as to when these disabilities were first 
demonstrated, and by what evidence that is 
determinable.
    
    (c)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after 
service and has been either caused or 
aggravated beyond its previous baseline level 
of disability by a service-connected 
disability or treatment therefor, or whether 
such a causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  

    (d)  The examiners should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (e)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

	(f)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for these claimed 
disabilities on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


